did not have a mailbox. The Treasurer published notice of the delinquent
                  taxes in the Reno Gazette Journal and recorded a tax deed and lien.
                              A tax sale was approved on October 11, 2011, and the
                  Treasurer requested a lot book and sent, by certified mail, tax sale notices
                  to the condo, to Chicago Title Insurance ServiceLink Division, and to
                  LaSalle Bank as trustee for Washington Mutual Mortgage. The letter to
                  the condo was returned as undeliverable. The Treasurer then sent a letter
                  to ServiceLink, inquiring about an alternate address for McPhee, but none
                  was available. The Treasurer also sent a tax sale notice to Kalanges,
                  twice posted notice on the condo's front door, and published notice in the
                  Reno Gazette Journal four times. The property was sold at a tax sale on
                  April 25, 2012.
                              After the tax sale, McPhee Henderson sued, among others,
                  respondents Washoe County and the Treasurer to set aside the tax sale.
                  Respondents moved to dismiss, providing evidence of their attempts to
                  notify McPhee Henderson of the delinquent taxes and the tax sale. The
                  district court granted the motion to dismiss, finding that the Treasurer
                  made reasonable attempts to notify McPhee Henderson of the tax sale
                  under NRS 361.595(3)(b). This appeal followed.
                              Initially, because the district court considered evidence
                  outside of the complaint, the district court converted the motion to dismiss
                  into a motion for summary judgment. NRCP 12(b). We review an order
                  granting a motion for summary judgment de novo. Wood v. Safeway, Inc.,
                  121 Nev. 724, 729, 121 P.3d 1026, 1029 (2005).
                              NRS 361.595(3)(b) requires the Treasurer to mail the tax sale
                  notice by certified mail, return receipt requested, to the owner of the
                  parcel shown on the tax roll and to any other person or entity who appears

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    eo
                 to have an interest in the parcel. If the return receipt is returned
                 unsigned, "the county treasurer must make a reasonable attempt to locate
                 and notify the owner or other person or governmental entity before the
                 sale."   Id.   Here, the return receipt for the tax sale notice to McPhee
                 Henderson at the condo was returned unsigned. McPhee Henderson
                 argues that the Treasurer did not then "make a reasonable attempt to
                 locate and notify" it of the tax sale. It argued, among other things, that in
                 addition to the actions that the Treasurer took, the Treasurer should have
                 attempted to contact the homeowners' association identified in the lot book
                 and searched for an address for Ken Matsumura, whose name (without an
                 address) was referenced on a check from ServiceLink for a 2008 tax
                 payment.
                                Over the course of several years, the Treasurer mailed notices
                 regarding the delinquent taxes and the tax sale to the property, to
                 Sanford, who was the only person listed as the manager and registered
                 agent for McPhee Henderson on the Nevada Secretary of State's website,
                 to an address for Lauri Kalanges, to Chicago Title Insurance ServiceLink
                 Division, and to LaSalle Bank as trustee for Washington Mutual
                 Mortgage. The Treasurer also published notice of the delinquent taxes
                 and the tax sale in the Reno Gazette Journal, recorded a tax deed and lien,
                 and physically posted notice of the tax sale on the condo's door. In these
                 circumstances, while it certainly would have been helpful for the
                 Treasurer to contact the homeowners' association or to attempt to search
                 for an address for Matsumura, the Treasurer's failure to take these
                 actions do not render unreasonable the actions that she did take to locate
                 McPhee Henderson. Hence, the actions that the Treasurer took satisfied
                 her burden to "make a reasonable attempt to locate and notify" McPhee

SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1941A    e
                  Henderson of the tax sale. NRS 361.595(3)(b); see also Jones v. Flowers,
                  547 U.S. 220, 226 (2006) (holding that, where the government is aware
                  that its attempt to notify a parcel owner of a tax sale has failed, due
                  process requires the government to take additional reasonable steps to
                  provide the parcel owner with notice of the tax sale); Bogart v. Lathrop, 90
                  Nev. 230, 232-33, 523 P.2d 838, 839-40 (1974) (requiring the Tax Receiver
                  to make a reasonable inquiry into the address of a taxpayer). Accordingly,
                  we
                              ORDER the judgment of the district court AFFIRMED.'



                                                                      J.
                                          Saitta



                  Gibbons                                   Pickering



                  cc: Hon. Scott N. Freeman, District Judge
                       Carol Webster Millie, Settlement Judge
                       Law Offices of Thomas J. Hall
                       Washoe County District Attorney/Civil Division
                       Washoe District Court Clerk




                       'We decline to consider the qualified immunity issue because it is
                  moot, both because we affirm the judgment in the County's favor and
                  because McPhee Henderson alleged no monetary damages against the
                  County.

                        We have considered appellant's other arguments and conclude that
                  they lack merit.

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    ea